SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 18, 2007 Date of Report (Date of earliest event reported) Mogul Energy International, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) File No. 333-138806 (Commission File Number) 980461623 (I.R.S. Employer Identification No.) 520 Pike Street, Suite 2210 Seattle, Washington 98101 (Address of principal executive offices) (206) 357-4220 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 1. Registrant's Business and Operations None. SECTION 2.Financial Information None. SECTION 3.Securities and Trading Markets None. SECTION 4.Matters Related to Accountants and Financial Statements None. SECTION 5.Corporate Governance and Management None. SECTION 6. [Reserved] N/A. SECTION 7.Regulation FD On September 18, 2007, Mogul Energy International, Inc. (the “Company”) issued a news release to announce that it has been notified by project operator Dover Investments Ltd. (Dover) that the EWA-4X well at the East Wadi Araba (EWA) Concession located in the Gulf of Suez, Egypt, has reached total depth of 5,250 feet.Mogul was informed by Dover that the deviated onshore EWA-4X well penetrated a Carboniferous Nubia formation with several potential sandstone reservoirs but that none of these potential reservoirs provided indications of economic hydrocarbon accumulations.Thus, the well is currently being electric wire-line logged and prepared for final plugging and abandonment.Mogul and its partners are now assessing the results accumulated from this exploration well and are reviewing the future program in the block in light of the new evidence gained from the drilling of the EWA-4X well.The news release dated
